        Case 1:16-cr-00505-NRB Document 206 Filed 07/08/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

             - against -                             MEMORANDUM AND ORDER

                                                      16 Cr. 505-07 (NRB)
 TERELL CLARKE,

                Defendant.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

       Defendant Terell Clarke was sentenced following a guilty plea

to 60 months’ imprisonment for conspiracy to commit sex trafficking

of minors, in violation of Title 18, United States Code, Sections

1591(a), (b)(2) and 1594(c).          Mr. Clarke now moves pro se for

compassionate release from FCI Schuylkill, citing the unique risks

posed by COVID-19 within the prison environment and the fact that

his mother suffers from multiple sclerosis.             See ECF Nos. 204,

205.    For the following reasons, the application is denied.

       Mr. Clarke moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”       18 U.S.C. § 3553(c)(1)(A).       A court may



                                      1
           Case 1:16-cr-00505-NRB Document 206 Filed 07/08/20 Page 2 of 4




reduce a defendant’s sentence under Section 3582(c)(1)(A)(i) only

“upon motion of the Director of the Bureau of Prisons” or “upon

motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant’s           facility,    whichever         is   earlier.”       18    U.S.C.    §

3553(c)(1)(A). 1           While     Mr.     Clarke’s     motion   for    compassionate

release is brought pro se and is therefore to “be construed

liberally        to    raise   the       strongest    arguments    [it]    suggest[s],”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 479 (2d Cir.

2006), Mr. Clarke nevertheless bears the burden of demonstrating

that his release is justified under Section 3582(c)(1)(A).                               See

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

Because he has failed to do so, his motion is denied.

       Mr. Clarke is 26 years old and does not suffer from, nor does

his pre-sentence investigation report dated July 9, 2018 evidence

that       he   suffers    from,     a    medical     condition    that   the    CDC     has



       1It is unclear based upon Mr. Clarke’s submissions whether he ever
requested compassionate release from the warden of FCI Schuylkill, much less
whether 30 days have elapsed since making any such request. Because this Court
lacks the authority to waive defendant’s compliance with Section 3582(c)(1)(A)’s
exhaustion requirement, see United States v. Pereyra-Polanco, No. 19 Cr. 10
(NRB), 2020 WL 1862639, at *1 (S.D.N.Y. Apr. 14, 2020), defendant’s motion for
compassionate release may be denied for failure to exhaust. However, because
Mr. Clarke’s motion fails, in any event, on its merits, the application would
be denied even if the Court were satisfied that Mr. Clarke had properly exhausted
his administrative remedies.


                                               2
         Case 1:16-cr-00505-NRB Document 206 Filed 07/08/20 Page 3 of 4




identified     as   a   risk    factor    for     severe     illness   from   COVID-

19.      See Groups     at     Higher     Risk    for     Severe   Illness,        CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra

precautions/groups-at-higher-risk.html               (last     updated    June     25,

2020).     Moreover, while Mr. Clarke could care for his mother if

he were home, his inability to do so while imprisoned, while

unfortunate, is not an extraordinary and compelling basis for his

release. 2     Even if it were, the application of the factors set

forth in 18 U.S.C. § 3553(a) would still counsel against release.

Those    factors     include    “the     nature     and    circumstances      of   the

offense,” as well as the need “to protect the public from further

crimes of the defendant.”          See 18 U.S.C. § 3553(a)(1), (a)(2)(C).

The offenses for which Mr. Clarke is incarcerated arose from his

affiliation with the so-called Snow Gang, whose members engaged in

a   myriad    of    violent    criminal        activities,    including    the     sex

trafficking of young women, in which Mr. Clarke was actively

involved for several years.             Further, the fact that Mr. Clarke is

currently housed in the Special Housing Unit at FCI Schuylkill

indicates a disciplinary record while in custody.




      2 The Court certainly hopes that upon completing his sentence, Mr. Clarke

is able to obtain employment as his mother’s home health aide, as indicated in
his application, and that Mr. Clarke’s community of support –- whose members
the Court recalls from their attendance at sentencing and from the numerous
letters that were filed in connection therewith –- facilitates a productive
reentry.


                                           3
         Case 1:16-cr-00505-NRB Document 206 Filed 07/08/20 Page 4 of 4




     The Court accordingly denies Mr. Clarke’s motion.               Because

Mr. Clarke has not made a substantial showing of a denial of a

federal right, a certificate of appealability will not issue.

Hoffler v. Bezio, 726 F.3d 144, 154 (2d Cir. 2013).              Pursuant to

28 U.S.C. § 1915(a)(3), any appeal from this Order would not be

taken in good faith.       Coppedge v. United States, 369 U.S. 438, 444

(1962).

     SO ORDERED.

Dated:       New York, New York
             July 8, 2020




                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




Defendant (pro se)
Terell Clarke

A copy of the foregoing Memorandum and Order has been mailed to:

Terell Clarke
Federal Correctional Institution, Schuylkill
P.O. Box 759
Minersville, PA 17954-0759




                                       4
